                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DR. JOEL C. NKEMAKOLAM,                          §
                                                 §
                  Plaintiff,                     §                SA-18-CV-01283-ESC
                                                 §
vs.                                              §
                                                 §
NORTHSIDE INDEPENDENT SCHOOL                     §
DISTRICT,                                        §
                                                 §
                  Defendant.                     §



                                            ORDER

       Before the Court is the above-styled cause of action, which settled in mediation. The

Court’s previous order directed the parties to file their dismissal papers on or before January 28,

2020. The parties have requested an extension of this deadline [#24].

       IT IS THEREFORE ORDERED that the parties file a stipulation of dismissal on or

before February 11, 2020.

       SIGNED this 28th day of January, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                1
